Exhibit 10.29

 

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into as of
November 19, 2002 (the “Execution Date”) by and among VERSANT CORPORATION, a
California corporation (“Versant”) and MOKUME SOFTWARE, INC., a Delaware
corporation (“Mokume”), on the one hand, and AJAY JAIN (“Stockholder”), on the
other hand.

 

R E C I T A L S

 

A.            Concurrently with the execution of this Agreement, Versant, VM
Merger Corp., a Delaware corporation that is a wholly-owned subsidiary of
Versant (“Sub”), Mokume and Mokume’s stockholders have entered into an Agreement
and Plan of Reorganization dated as of November 19, 2002 (the “Plan”), which
provides for the merger (the “Merger”) of Sub with and into Mokume, with Mokume
to be the surviving corporation of the Merger.  Upon the effectiveness of the
Merger, the outstanding shares of Mokume Common Stock will be converted into the
right to receive shares of Versant Common Stock, in the manner and on the basis
set forth in the Plan.  Capitalized terms used in this Agreement that are not
defined herein shall have the same meanings that such terms have in the Plan.

 

B.            Stockholder is a principal stockholder of Mokume, owns Common
Stock of Mokume and is an officer, director and key employee of Mokume, and upon
the effectiveness of the Merger, will receive shares of Versant Common Stock
having substantial value by virtue of the conversion of Stockholder’s Mokume
Common Stock in the Merger.  Stockholder’s talents and abilities are critical to
Mokume’s ability to continue to successfully carry on its business and to
Versant’s ability to realize value from the Merger in exchange for the
substantial consideration Versant will pay to Mokume’s stockholders (including
Stockholder) to acquire Mokume and its stock and business in the Merger.

 

C.            One of the material conditions precedent to the obligation of
Versant to consummate the Merger under the Plan is that Stockholder has
executed, entered into and is bound by this Agreement with Versant and Mokume. 
Stockholder is therefore entering into this Agreement as a material inducement
and consideration to Versant to enter into the Plan, to issue the consideration
payable to Stockholder and the other Mokume stockholders in the Merger and to
consummate the Merger, and to ensure that Versant effectively acquires the
goodwill of Mokume.

 

NOW, THEREFORE, in consideration of the facts stated in the foregoing recitals
and the promises made herein, Versant, Mokume and Stockholder hereby agree as
follows:

 

1.             Effectiveness of Obligations.  This Agreement shall become
effective if and only if the Merger is consummated, and shall become effective
upon the date and time that the Merger is consummated and becomes legally
effective (such date and time being hereinafter referred to as the “Effective
Time”).

 

1

--------------------------------------------------------------------------------


 

2.             Certain Definitions.

 

(a)           Affiliate.  As used herein, the term “Affiliate” will have the
meaning given to such term in Rule 405 of Regulation C promulgated under the
Securities Act of 1933, as amended, and refers both to a present and future
Affiliate.

 

(b)           Real-Time Computing Business.  As used herein, the term “Real-Time
Computing Business” means the business of developing, marketing and supporting
Real-Time Computing Products (as defined below) and/or providing Real-Time
Computing Services (as defined below).  “Real-Time Computing Products” means
software products that have significant real-time computing components and are
designed to provide an enterprise with real-time access to information in order
to enhance the enterprise’s business.  Real-Time Computing Products may include,
without limitation, adapters to real-time devices, connectivity software,
business rules engines, data management software and industry specific
applications or templates designed for real-time computing applications that
come within the above definition of Real-Time Computing Products.  “Real-Time
Computing Services” means services provided with respect to (i) the
installation, support, maintenance, training or use of Real-Time Computing
Products or (ii) real-time computing projects for enterprises with real-time
computing applications.  Real-Time Computing Services may include, without
limitation, design consultation, implementation consultation, programming,
implementation, testing, documentation, project management, integration, and
performance consulting services that comes within the above definition of
Real-Time Computing Services.

 

(c)           Competing Business.  As used herein, the term “Competing Business”
means (i) any business that is competitive with or is substantially similar to
the Real-Time Computing Business or (ii) any business that involves providing
software, outsourcing services or software support services to any persons or
entities who were customers of Mokume on or before the Execution Date.

 

(d)           Covenant Period.  As used herein, the term “Covenant Period” means
that period of time beginning on the Effective Time and ending two (2) years
after the Effective Time, provided, however, that if, during the time period
beginning on the Effective time and ending on the day immediately preceding the
second (2nd) anniversary of the Effective Time Stockholder ceases to be employed
by Versant or a subsidiary of Versant because Stockholder’s employment is
Terminated Without Cause (as defined below), then the Covenant Period will
instead end on the earlier to occur of (i) two (2) years after the Effective
Time, or (ii) the first date on which Versant fails to pay to Stockholder an
installment payment of Severance (as defined below) pursuant to the Employment
Agreement (as defined below) when such payment is due and payable to Stockholder
under the terms of the Employment Agreement.  For purposes of the foregoing
clause (ii), the parties acknowledge and agree that, notwithstanding anything in
this paragraph or in the Employment Agreement to the contrary, in order to
extend the Covenant Period pursuant to such clause (ii) beyond the last date on
which a payment of Severance is due to Stockholder under the terms of the
Employment Agreement (the “Last Severance Date”), Versant shall nevertheless
have the right (exercisable at its sole option and discretion) to voluntarily
continue to make payments to Stockholder after the Last Severance Date of
amounts of cash equal in amount to (and payable on the same schedule as) the
monthly installments of Severance and medical insurance coverage that were
payable under the Employment Agreement

 

2

--------------------------------------------------------------------------------


 

(but, in the case of payments for medical insurance coverage, only for so long
as Stockholder and /or Stockholder’s spouse is not covered by similar medical
coverage provided by another employer) (“Extension Payments”), and for so long
as Versant continues to make such Extension Payments on such schedule the
Covenant Period will continue in effect (but not beyond two (2) years after the
Effective Time).

 

(e)           Employment Agreement; Severance.  As used herein, the term
“Employment Agreement” means the employment letter agreement dated as of the
Execution Date between Versant and Stockholder and entered into pursuant to
Section 8.7 of the Plan. As used herein, the term “Severance” means the cash
severance payments that Versant has agreed to pay Stockholder under the
Employment Agreement in the event that Stockholder ceases to be employed by
Versant or a subsidiary of Versant because Stockholder’s employment is
Terminated Without Cause (as defined above) on or before November 19, 2004.

 

(f)            Engaging in Business.  As used in Section 3 of this Agreement,
each of the following activities, without limitation, shall be deemed to
constitute “engaging in a business”:  to engage in, carry on, work with, be
employed by, consult for, invest in, solicit customers for, have an interest in,
own stock or any membership or other equity interest in, advise, lend money to,
guarantee the debts or obligations of, contribute, sell or license intellectual
property to, or permit one’s name or any part thereof to be used in connection
with, any enterprise or endeavor, either individually, in partnership or in
conjunction with any person, firm, association, partnership, joint venture,
limited liability company, corporation or other business, whether as principal,
agent, stockholder, partner, joint venturer, member, director, officer,
employee, consultant, or in any other manner whatsoever.  However, nothing
contained in this Agreement shall prohibit Stockholder from (i) being employed
by or serving as a consultant to Versant (or any other Affiliate of Versant),
(ii) acquiring or holding at any one time less than one percent (1%) of the
outstanding securities of any publicly traded company, (iii) holding stock of
Versant, or (iv) acquiring or holding an interest in a mutual fund, limited
partnership, venture capital fund or similar investment entity of which
Stockholder is not an employee, officer or general partner and has no power to
make, participate in or directly influence the investment decisions of such
mutual fund, limited partnership, venture capital fund or investment entity.

 

(g)           Surviving Corporation.  As used herein, the term “Surviving
Corporation” means Mokume, the surviving corporation of the Merger.

 

(h)           Terminated Without Cause.   As used herein, the term “Terminated
Without Cause” will have the same meaning given to such term in Part 3 of
Exhibit B to the Plan; except that, solely for purposes of this Agreement, the
term “Cause” (as used in the definition of “Terminated Without Cause”) will not
be deemed to include the “Cause” grounds set forth in Exhibit B, Part 3(b)(viii)
to the plan, relating to substantial under-performance by Stockholder of
mutually agreed business objectives.

 

3.             Non-Competition and Non-Solicitation Covenants.

 

(a)           Non-Competition.  Stockholder hereby covenants and agrees with
Versant and Mokume that, at all times during the Covenant Period, Stockholder
shall not (except on behalf of Versant or an Affiliate of Versant), either
directly or indirectly, engage in any

 

3

--------------------------------------------------------------------------------


 

Competing Business (i) in any state of the United States or (ii) in any country
in which Mokume has conducted business (including, without limitation, any
county, state, territory, possession or country in which any customer of Mokume
is located or in which Mokume has solicited business).  Stockholder acknowledges
and agrees with Versant and Mokume that Mokume has to date engaged in business
at a national level in the United States of America in each state of the United
States of America.

 

(b)           Non-Solicitation of Customers.  In addition to, and not in
limitation of, the non-competition covenants of Stockholder in Section 3(a)
above, Stockholder agrees with Versant and Mokume that, at all times during the
Covenant Period, Stockholder will not, either for Stockholder or for any other
person or entity (other than for Versant and any of its Affiliates), directly or
indirectly solicit business from, or attempt to sell, license or provide the
same or similar products or services as are now provided by Mokume, or are
currently proposed to be provided by Mokume, including without limitation any
products or services within the scope of the Real-Time Computing Business.

 

(c)           Non-Solicitation of Employees or Consultants.  In addition to, and
not in limitation of, the non-competition covenants of Stockholder in Section
3(a) above, Stockholder agrees with Versant and Mokume that, at all times during
the Covenant Period, Stockholder will not, either for Stockholder or for any
other person or entity, directly or indirectly, solicit, induce or attempt to
induce any director, employee, consultant or contractor of Versant, the
Surviving Corporation or any of their Affiliates to terminate his or her
employment or his, her or its services with, Versant, the Surviving Corporation
or any of their respective Affiliates or to take employment with any other
party.

 

4.             Severability.  The scope and effect of the covenants of
Stockholder in this Agreement shall be as broad in time (but not, as regards the
covenants contained in Section 3 of this Agreement, beyond the applicable time
periods set forth therein), geography, scope of business and in all other
respects as is permitted by applicable law.  Should a court or other body of
competent jurisdiction determine that any term or provision of this Agreement is
excessive in scope or duration or is invalid or unenforceable, then the parties
agree that such term or provision shall not be voided or made unenforceable, but
rather shall be modified so as to be enforceable, in accordance with the
purposes stated in the preceding sentence and with applicable law, and all other
terms and provisions of this Agreement shall remain valid and fully enforceable.

 

5.             Remedies.  Stockholder acknowledges and agrees with Versant and
Mokume that, in light of Stockholder’s unique skills, experience and
capabilities, money damages would not adequately compensate Versant or Mokume if
Stockholder were to breach any of covenants of Stockholder contained in this
Agreement.  Consequently, Stockholder agrees that in the event of any such
breach, Versant and/or Mokume shall each be entitled, in addition to any other
remedies, to enforce this Agreement by means of an injunction, specific
performance or other equitable relief.

 

6.             Successors and Assigns.  This Agreement and the rights and
obligations of Stockholder hereunder are personal to Stockholder and shall not
be assignable, delegable or transferable by Stockholder in any respect.  This
Agreement shall inure to the benefit of the

 

4

--------------------------------------------------------------------------------


 

permitted successors and assigns of Versant and Mokume, including any successor
to or assignee of all or substantially all of the business and assets of Versant
or Mokume or any other part of the business or assets of Versant and/or Mokume,
whether by merger, consolidation, sale of stock or assets or other business
combination.

 

7.             Costs of Enforcement.  If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings or otherwise, the
non-prevailing party shall pay all costs and expenses incurred by the prevailing
party, including, without limitation, all reasonable attorneys’ and experts’
fees.

 

8.             Entire Agreement.  This Agreement contains all of the terms and
conditions agreed upon by the parties relating to the subject matter of this
Agreement and, effective upon the Effective Time of the Merger, shall supersede
any and all prior and contemporaneous agreements (including any non-competition
and non-solicitation agreements between Stockholder and Mokume), negotiations,
correspondence, understandings and communications of the parties, whether oral
or written, respecting that subject matter (except that any non-competition,
non-solicitation or other covenants of the type set forth in Section 3 of this
Agreement that are contained in any employee invention assignment and/or
confidentiality agreement executed by Stockholder, or in any employment
agreement executed by Stockholder, with Versant or with the Surviving
Corporation that is in effect at any time during the Covenant Period, shall each
be construed to be a separate, independent and concurrent covenant and
obligation of Stockholder that is cumulative and in addition to, and not in lieu
of or in conflict with, any of the covenants in Section 3 of this Agreement, and
the existence of any such separate, independent and concurrent covenant or
covenants shall have no effect on the covenants contained in Section 3 of this
Agreement).

 

9.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, excluding that
body of law pertaining to conflicts of laws.

 

10.          Notices.  All notices and other communications required or
permitted under this Agreement will be in writing and hand delivered, sent by
telecopier, sent by certified or registered first class mail, postage pre-paid,
or sent by nationally recognized express courier service.  Such notices and
other communications will be effective:  (a) upon receipt if hand delivered; (b)
five (5) days after mailing if sent by mail; and (c) one (l) day after dispatch
if sent by telecopier (with electronic acknowledgment of successful
transmission) or express courier, to the following addresses, or such other
addresses as any party may notify the other parties in accordance with this
Section:

 

If to Versant or Mokume:

 

With a copy to:

 

 

 

Versant Corporation

 

Fenwick & West LLP

6539 Dumbarton Circle

 

Two Palo Alto Square

Fremont, CA 94555

 

Palo Alto, CA 94306

Attention:  President

 

Attention:  Kenneth A. Linhares, Esq.

Fax Number:  (510) 789-1515

 

Fax Number:  (650) 494-1417

 

5

--------------------------------------------------------------------------------


 

If to Stockholder:

Ajay Jain

[Address]

[Address]

Fax Number: (      )       -        

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

 

11.          Counterparts.  This Agreement may be executed in counterparts, each
of which will be deemed an original but all of which, taken together, constitute
one and the same agreement.

 

12.          Titles.  The titles and captions of the sections and paragraphs of
this Agreement are included for convenience of reference only and shall have no
effect on the construction or meaning of this Agreement.

 

13.          Rules of Construction.  It is intended by the parties hereto that
this Agreement shall not be construed against the party that has drafted all or
any portion of this Agreement.

 

 

[The remainder of this page has intentionally been left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Stockholder, Versant and Mokume have executed and entered
into this Non-Competition Agreement effective as of the Execution Date.

 

 

VERSANT CORPORATION

 

STOCKHOLDER

 

 

 

 

 

 

 

 

 

By:

  /s/ LEE MCGRATH

 

By:

/s/ AJAY JAIN

 

 

 

 

 

 

 

 

 

Title:

Vice President, Finance & Administration

 

Name:

Ajay Jain

 

 

 

 

and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

MOKUME SOFTWARE, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ AJAY JAIN

 

 

 

 

 

Title: President & Chief Executive Officer

 

 

 

 

 

 

 

[Signature Page to Non-Competition Agreement]

 

7

--------------------------------------------------------------------------------